IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41257
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

KEVIN WILLIAMS,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:98-CR-166-1
                        --------------------
                          December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Kevin Williams appeals the sentence imposed by the district

court after a jury found him guilty on two counts of possessing a

controlled substance with intent to distribute in violation of 21

U.S.C. § 841(a)(1).   Citing Apprendi v. New Jersey, 120 S. Ct.
2348 (2000), he argues that the district court erred by holding

him responsible at sentencing for a drug quantity that was

neither charged in the indictment nor proved beyond a reasonable

doubt.   Because Williams did not raise this type of objection in

the district court, we review for plain error.   See United States

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-41257
                                  -2-

v. Anderson, 174 F.3d 515, 525 (5th Cir. 1999).    We perceive no

error, plain or otherwise.     See United States v. Keith, 230 F.3d
784, 786-87 (5th Cir. 2000).

     AFFIRMED.